Citation Nr: 0423895	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  97-28 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty for training (ADT) from 
March 1960 to September 1960.  Thereafter, he served on 
active duty from January 1961 to May 1963.  This matter 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disability, to include PTSD.

In October 2000, the veteran was afforded a videoconference 
hearing before the undersigned Member of the Board.  A 
transcript of this hearing is associated with the claims 
folders.

In December 2000, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a psychiatric disability, to include 
PTSD.  At that time, the Board remanded the claim to the RO 
for additional development.

Thereafter, the case was returned to the Board.  In June 
2003, the Board issued a decision which awarded service 
connection for psychiatric disability, diagnosed as a mood 
disorder.  At that time, the Board chose to undertake 
additional development of the issue of service connection for 
PTSD.

However, VA regulations that permitted the Board to consider 
evidence developed by the Board without referral to the 
agency of original jurisdiction were invalidated by the 
United States Court of Appeals for the Federal Circuit 
("Federal Circuit").  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, the Board remanded the case to the RO 
for further consideration in October 2003.  

The case has been returned to the Board for further action.  


REMAND

In conjunction with his appeal, the veteran was afforded a VA 
compensation and pension examination in May 2003.  The 
examiner noted that the veteran "endorses symptoms that 
would point towards a diagnosis of posttraumatic stress 
disorder."  These symptoms included reexperiencing traumatic 
events in the forms of nightmares, hypervigilance, 
irritability, avoidance of stimuli, numb feelings, increased 
startle, restless sleep, and chronic feelings of suicide.  
However, a diagnosis of PTSD was not rendered.  

In light of the ambiguity in the record concerning the 
presence of PTSD under DSM-IV criteria, the Board prepared a 
development memorandum asking that the examiner who conducted 
the May 2003 examination provide an addendum to the 
examination report.  In particular, the examiner was asked to 
either confirm or rule out a diagnosis of PTSD under DSM-IV 
criteria.  If a diagnosis of PTSD was warranted, the examiner 
was asked to identify the elements supporting the diagnosis 
under DSM-IV.  If PTSD was ruled out, the examiner was to 
explain why the veteran does not meet the criteria for this 
diagnosis.  If the examiner was not available, a new VA 
examination was to be scheduled. 

Unfortunately, the October 2003 remand by the Board did not 
properly apprise the RO of the fact that the development 
initiated by the Board had not been completed.  Consequently, 
the required development still has not been completed.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who have treated or 
examined the veteran for PTSD since May 
2003.  After receiving the requested 
information and any necessary 
authorization, the RO should obtain a 
copy of any indicated records.

2.  The RO should make arrangements with 
the Cleveland VA Medical Center for the 
claims files to be reviewed by the 
examiner who conducted the May 2003 VA 
examination.  
 
The examiner should provide a 
supplemental report in which he confirms 
or rules out a diagnosis of PTSD under 
DSM-IV criteria.  If PTSD is diagnosed, 
the examiner should identify the elements 
supporting the diagnosis under DSM-IV, to 
include the supporting stressors.  The 
basis for the opinion should be fully 
reported for the record.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis under DSM-IV.  
If the examiner determines that another 
examination of the veteran is necessary 
for him to provide the requested 
opinions, the examination should be 
scheduled.

3.  If the examiner who conducted the May 
2003 examination is not available, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination.  Any indicated studies 
should be performed.  The claims files 
should be sent to the examiner for 
review.  The examiner should confirm or 
rule a diagnosis of PTSD under DSM-IV 
criteria.  If PTSD is diagnosed, the 
examiner should identify the elements 
supporting the diagnosis under DSM-IV, to 
include the supporting stressors.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis 
under DSM-IV.  

4.  Then, the RO should ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Then, the RO should readjudicate the 
issue on appeal on a de novo basis.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified by 
VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



